Citation Nr: 0938587	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08 01-223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 9, 2003, 
for the award of service connection for bilateral hearing 
loss, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk



INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955.  He died in November 2005.  The appellant has 
substituted herself for the Veteran and continues his claim 
for an earlier effective date of service connection for 
bilateral hearing loss.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to an earlier effective date for service 
connection of bilateral hearing loss, for accrued benefits 
purposes.


FINDINGS OF FACT

1.  The Veteran submitted a claim for service connection for 
bilateral hearing loss in October 2000; the RO adjudicated 
that claim and it became final when the Veteran failed to 
file a timely substantive appeal.

2.  After the RO's decision became final, the Veteran did not 
submit another claim, either formal or informal, for service 
connection for bilateral hearing loss until April 9, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 9, 
2003, for the grant of service connection for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 5101, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The appellant and her representative contend, in substance, 
that the Veteran's service-connected bilateral hearing loss 
should have been service-connected with an effective date 
earlier than the date the RO assigned.  Initially, it is 
noted that VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA's notice obligations have been met.  Once service 
connection has been granted and an initial disability rating 
and effective date have been assigned, "the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006); accord Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (where a service-
connection claim has been substantiated, the appellant bears 
the burden of showing how a defect in VCAA notice prejudiced 
the appellant with respect to the "downstream elements"-
namely the assignment of an effective date and a disability 
rating).  Any defect in the notice is therefore 
nonprejudicial.  Cf. Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007) (claimant remains free to demonstrate how such a 
notification error was prejudicial).

In this case, because service connection has been granted, 
the Veteran's claim-and, by substitution, the appellant's 
claim-has been "proven" and 5103(a) notice is "no longer 
required."  Accordingly, the Board finds that VA satisfied 
its duties to notify the Veteran in this case.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the appellant does not allege that VA failed in its 
duty to help procure relevant records.  The Veteran's 
relevant available VA medical treatment records have been 
obtained.  His service records were destroyed by a fire at 
the National Personnel Records Center, and the Veteran was 
duly notified of this fact.  Finally, the Board notes that 
before the Veteran's death, the Veteran did not identify, nor 
did he request that VA assist in obtaining, any private 
medical records.  Accordingly, VA has met its duty to assist 
the Veteran in obtaining relevant records.

The Board also finds that VA has fulfilled its duty to assist 
by providing the Veteran an adequate examination.  The 
Veteran underwent a VA audiological examination in December 
2003.  VA-provided medical examinations must be legally 
"adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  To that end, examinations must be both "thorough 
and contemporaneous."  Caluza v. Brown, 7 Vet. App. 498, 
505-506 (1995) (applying pre-VCAA law); accord Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007).  A thorough 
examination "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In other words, it must provide "sufficient 
detail" to enable the Board to make a "fully informed 
evaluation."  Id.

The appellant does not object to the adequacy of the 
Veteran's audiological examination.  That examination was 
thorough and contemporaneous.  Accordingly, it was legally 
adequate.  In sum, the Board finds that VA has fulfilled its 
duty to assist in every respect.



II.  Earlier Effective Date for Accrual Purposes Only

Unless specifically provided otherwise by statute, the 
effective date of an award for compensation benefits based on 
(1) an original claim, (2) a claim reopened after final 
adjudication, or (3) a claim for increase, is the date VA 
received the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) (effective date of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but 
rather, on the date the application was filed with VA).  When 
VA receives a claim within one year of separation, the 
effective date of an award of disability compensation is the 
day following separation from service or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A "claim" is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement[,] or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is any 
communication or action that (1) indicates "an intent to 
apply for one or more [VA] benefits" and (2) "identif[ies] 
the benefit sought."  38 C.F.R. § 3.155(a).  When 
determining the effective date of an award of compensation 
benefits, VA must review all the communications in the file, 
after the last final disallowance of the claim, that could be 
interpreted to be a formal or informal claim for benefits.  
Lalonde v. West, 12 Vet. App. 377, 381 (1999); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an 
informal claim, if a formal claim has not been filed, VA will 
forward an application form to the claimant for execution.  
If VA receives the application form within one year from the 
date it was sent to the Veteran, VA will consider it filed as 
of the date it received the informal claim.  38 C.F.R. § 
3.155.

In this case, in an April 2001 rating decision, the RO denied 
the Veteran's claim for service connection for bilateral 
hearing loss.  The Veteran filed a timely notice of 
disagreement with the RO's decision, and in November 2001, 
the RO issued a statement of the case.  The Veteran, however, 
did not file a timely substantive appeal, and accordingly, 
the RO's determination (denying service connection for 
bilateral hearing loss) became final.  See 38 U.S.C.A. § 
7105.

On April 9, 2003, the Veteran filed a new claim for service 
connection for bilateral hearing loss.  In January 2004, the 
RO granted his claim and assigned a disability rating of 60 
percent, effective April 9, 2003 (the date the Veteran filed 
his second-in-time service connection claim).  The Veteran 
disagreed with the effective date assigned by the RO, and he 
appealed that aspect of the decision to the Board.  
Regrettably, before the Board could rule on his appeal, the 
Veteran passed away in November 2005.  At the time of his 
death, his appeal was pending before the Board.  In December 
2005, upon learning of the Veteran's death, the Board 
dismissed his appeal for lack of jurisdiction.  See 38 C.F.R. 
§ 20.1302.

When a claimant dies while a benefits claim-or an appeal 
with respect to such a claim-is pending, a living person who 
would be eligible to receive accrued benefits under 38 
U.S.C.A. § 5121 may, not later than one year after the date 
of the claimant's death, file a request to be substituted as 
the claimant for the purpose of processing the claim to 
completion.  38 U.S.C.A. § 5121A.

Here, the appellant is eligible (as the Veteran's widow) to 
receive accrued benefits under 38 U.S.C.A. § 5121, and she 
filed a timely request to be substituted as the claimant.  
She now seeks entitlement to an effective date earlier than 
April 9, 2003, for the award of service connection for 
bilateral hearing loss, for accrued purposes only.  She 
argues that the Veteran was entitled to service connection 
for his bilateral hearing loss since the date VA received his 
first claim for service connection for bilateral hearing loss 
(October 10, 2000).

On October 10, 2000, the Veteran filed a claim for service 
connection for bilateral hearing loss.  The RO denied that 
claim, and its decision became final when the Veteran failed 
to file a timely substantive appeal.  Thereafter, on April 9, 
2003, the Veteran filed a second claim for service connection 
for bilateral hearing loss.  The RO subsequently granted 
service connection, effective April 9, 2003 (the date the 
Veteran filed his second claim).  The Board has reviewed all 
the communications in the file, after the last final 
disallowance of the claim, that could be interpreted to be a 
formal or informal claim for benefits, see Lalonde v. West, 
12 Vet. App. 377, 381 (1999).  The Board finds that the 
Veteran did not file a formal or informal application for 
service connection after the last final disallowance of the 
claim and before April 9, 2003.  Accordingly, VA is 
precluded, as a matter of law, from granting an effective 
date for service connection for bilateral hearing loss before 
April 9, 2003.

The appellant argues that when the Veteran submitted his 
first claim for service connection (in October 2000), VA 
violated its duty to assist by failing to provide him an 
examination at that time.  She contends that an examination 
would have revealed that the Veteran's hearing loss in 
October 2000 was substantially the same as his hearing loss 
that was revealed at his December 2003 VA audiological 
examination (which examination was the basis for granting the 
Veteran's second claim for service connection).

As discussed above, the RO's decision regarding the Veteran's 
first claim for service connection for bilateral hearing loss 
became final when he failed to file a timely substantive 
appeal.  Final RO decisions may be attacked by alleging, with 
specificity, clear and unmistakable error (CUE).  The 
appellant here has not raised a claim for CUE in the April 
2001 decision.  The Board notes that even if the appellant 
had attacked the RO's earlier denial of service connection on 
a CUE theory that VA failed in its duty to assist by not 
giving the Veteran an examination, such an argument would 
fail as a matter of law.  The law clearly states that certain 
situations do not amount to clear and unmistakable error, one 
of which is VA's failure to fulfill the duty to assist.  See 
Caffrey v. Brown, 6 Vet. App 377 (1994).

The Board extends its sincere sympathies to the Veteran's 
widow and acknowledges the Veteran's honorable service and 
the unfortunate circumstances of the case.  The appellant's 
arguments essentially constitute a theory grounded in 
equitable relief.  Though the Board is not unsympathetic to 
the claim, nevertheless, it is without authority to grant an 
earlier effective date for service connection on a purely 
equitable basis.  The Board is "bound in its decisions" to 
apply the relevant provisions of law.  38 U.S.C.A. § 7104(c); 
see also Taylor v. West, 11 Vet. App. 436, 440 (1998) 
(discussing VA's discretion to grant equitable relief in the 
face of "administrative error"); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994) (same).  

There is simply no authority in law which would permit the 
Board to grant appellant's claim, see Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), and therefore the claim must be 
denied.


ORDER

Entitlement to an effective date earlier than April 9, 2003, 
for the award of service connection for bilateral hearing 
loss, for accrued benefits purposes, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


